ACCEPTED
                                                                                                 12-14-00262-CV
                                                                                    TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                             5/6/2015 2:06:21 PM
                                                                                                   CATHY LUSK
                                                                                                          CLERK


                          No. 12-14-00262-CV
                                                                              FILED IN
                                   in the                              12th COURT OF APPEALS
                          Twelfth Court of Appeals                          TYLER, TEXAS
                                                                        5/6/2015 2:06:21 PM
                                Tyler, Texas
                                                                            CATHY S. LUSK
                                                                                Clerk
                            Charles and Mary Lou Alford,

                                        Appellants,

                                             v.

                Robert Thomas McKeithen; EOG Resources, Inc.;
                        and Central Texas Land Services,

                                         Appellees.



                            EOG’s Motion for Extension


      Appellee EOG Resources, Inc. respectfully asks the Court to extend the
due date of its appellee’s brief by 30 days, to June 25, 2015.1

                        I. RULE 10.5 INFORMATION

      1. Deadline for filing appellee’s brief:

          May 26, 2015 (Appellant’s brief was filed on April 24, 2015).

      2. Length of extension sought:
          Thirty days, so that the new deadline would be June 25, 2015.




1
    References to EOG include Central Texas Land Services, which is also an appellee.


Eog Resources’ Mtn. for Extension                                                       1/4
   3. Facts relied on to reasonably explain the need for extension:
   Four considerations warrant an extension.

   First, EOG’s counsel has a special-exceptions hearing on May 15 in B.D.

Resources, Inc. v. Ellora Energy, Inc., No. 14CV32892 in the 123rd/273rd Dis-

trict Court of Shelby County, Texas.

   Second, EOG’s counsel has multiple discovery responses due on May 11

in Goodwin v. XTO Energy Inc., No. CV-13-9496 in the District Court of San
Augustine County, Texas.

   Third, EOG’s counsel has a joint pretrial order due May 18 in White Rock

Expl., Inc. v. Palestine Water Well Service, Inc., No. 14-0596-B in the 114th Dis-
trict Court of Smith County, Texas. EOG’s counsel has a pretrial conference

in that case on May 29, and trial starts on June 8.

   Fourth, EOG’s counsel has a summary-judgment hearing on May 26 in

Circulation Solutions v. R.A.M.P. Chemicals, No. 2015CVF000571 D3 in the

341st District Court of Webb County, Texas.

   EOG wants to submit a brief worthy of this Court’s time and its own
cause. These four issues endanger that desire.

   4. Number of previous extensions:
      None.

              II. CERTIFICATE OF CONFERENCE
   EOG has conferred with the Alfords’ counsel and with McKeithen’s

counsel, and neither opposes this motion.




Eog Resources’ Mtn. for Extension                                             2/4
                          III. CONCLUSION
   This is EOG’s first request for an extension. The extension is not sought

merely for delay. The four above considerations warrant the extension. Ac-

cordingly, EOG respectfully asks the Court to grant the 30-day extension, so

that EOG’s brief will be due on June 25, 2015, in accordance with Tex. R.

App. P. 10.5(b)(1) & 38.6(d).




                                           Respectfully submitted,

                                           Freeman Mills PC
                                           110 N. College, Ste. 1400
                                           Tyler, Texas 75702
                                           903.592.7755 phone
                                           903.592.7787 fax
                                           www.freemanmillspc.com


                                     By:
                                           Jason R. Mills
                                           Bar No. 24041494
                                           eservicejrm@freemanmillspc.com
                                           Graham K. Simms
                                           Bar No. 24060610
                                           gimms@freemanmillspc.com
                                           Joshua C. Ashley
                                           Bar No. 24078161
                                           jashley@freemanmillspc.com




Eog Resources’ Mtn. for Extension                                           3/4
                     CERTIFICATE OF SERVICE
   I certify that a true and correct copy of this document was served on all

counsel of record on May 6, 2015 in accordance with the Texas Rules of Ap-

pellate Procedure.



                                          Jason R. Mills




Eog Resources’ Mtn. for Extension                                          4/4